Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 17-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-3, 5-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 252 in view of WO 2017/130064 (WO 064) or alternatively Huotari (11198255).  
For claim 1, WO 252 (WO 2018/108252) discloses a liftgate assembly for a vehicle, comprising: 
at least one local reinforcement (15, FIG.5) overmolded directly to at least one first reinforcement (12); 
at least one first panel (13), said at least one first reinforcement overmolded to said at least one first panel; and 
at least one outer panel (inherent) operably coupled to said at least one first panel, said at least one outer panel including a finished show surface.  
WO 252 lacks the first reinforcement infrared welded to the first panel as recited.
WO 064 teaches infrared welding a liftgate assembly to allow for a strong connection and weathertight seal. 
Alternatively, Huotari (11198255) discloses a liftgate assembly for a vehicle including first and second panels (12,14) which include a portion (24) by which the panels are welded together. The preferred welding process is accomplished by infrared welding techniques where heat is generated. Huotari thus teaches that infrared welding is a well-known method for attaching/bonding liftgate components. 
It would have been obvious to one of ordinary skill in the art to have provided the first reinforcement and first panel of WO 252 infrared welded as taught by WO 064 or Huotari because the process allows for unique manufacturing advantages such as no warm-up time, faster tooling changeovers, reduced power consumption, cost effectiveness (see for example, Forward Technology website), in comparison to overmold forming methods.
Further, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability. 
Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product in a product-by-process claim is unpatentable even though the prior product was made by a different process. No distinctive structural characteristics are recited in the claim or provided to the final product of the present invention than is disclosed in the combination of the prior art references as set forth above. 
For claim 2, said at least one local reinforcement (15, FIG.5) is at least one pair of local reinforcements (15,15), and wherein said at least one first reinforcement (12) is at least one pair of reinforcements (on either side, left and right, of the liftgate, FIG.2). 

For claim 5, further comprising at least one additional reinforcement infrared welded to the at least one first panel (13). Specifically the reinforcement (12) extends from a left hinge attachment portion 26 in the transverse beam 32, downwards along the left beam 24L and a left side 20L of the body portion 20, then further in the left-right direction, e.g. along a bottom portion 21 of the body portion 20, then upwards along a right side 20R of the body portion 20 and along the right beam 24R, up to a right hinge attachment portion 26 (see [0038]) and can be discontinuous and/or comprise a plurality of pieces or patches connected with one another to allow for material savings. 
For claim 6, further comprising a second pair of local reinforcements (15, opposite side) overmolded to said at least one pair of reinforcements.  
For claim 7, said at least one pair of local reinforcements and second pair of local reinforcements are located toward an upper portion and toward a lower portion of said at least one pair of reinforcements, respectively.  
For claim 8, further comprising: at least one second reinforcement (22) infrared welded to said at least one first panel substantially above an opening in the at least one first panel, said opening provided for a rear window; at least one third reinforcement infrared welded to said at least one first panel substantially below an opening (see 20) in the at least one first panel, said opening provided for a rear window (FIG.4).  
For claim 11, further comprising at least one second reinforcement (22) infrared welded to said at least one first panel substantially above an opening in the at least one first panel, said opening provided for a rear window.  
For claim 12, comprising at least one additional reinforcement (uppermost part 20) infrared welded to said at least one first panel substantially below an opening in the at least one first panel, said opening provided for a rear window.  
For claim 13, further comprising an additional local reinforcement (lowermost part 20) mechanically connected or overmolded to said additional reinforcement, wherein the location for said additional local reinforcement is a latch area.  
For claim 14, said additional reinforcement (20, as best seen in FIG.2 and FIG.4) includes a plurality of openings (not numbered but visible, see opening at the lowermost part in both of FIGS. 2 and 4) without material for weight reduction.  
For claim 15, the at least one first panel and/or the at least one reinforcement is/are a glass filled reinforced polypropylene ([0032]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above. 
For claim 4, WO 252 discloses said at least one pair of reinforcements are infrared welded to said at least one first panel in a D-pillar area of said vehicle, but lacks sectional properties in said D-pillar area achieves vibration frequency requirements of at least 40 Hertz. 
It would have been obvious to one of ordinary skill in the art to have provided the D-pillar area of WO 252 with at least the recited frequency requirements know to a PHOSITA to attenuate vehicle noise and vibrations as a result of operating the vehicle. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of WO 064. 
For claim 9, WO 252 lacks the recited first and second panel. 
WO 064 teaches a liftgate assembly including an outer panel comprising a first panel (18) that is an upper outer panel and a second panel (20) that is a lower outer panel. WO 064 further discloses that typical adhesives are known from the prior art to bond the components of a liftgate assembly (page 2, lines 32-33). WO 064 then discloses that an upper outer panel can be adhesively attached to an upper region of liftgate while lower outer panel is adhesively bonded to a lower region of the liftgate. 
It would have been obvious to one of ordinary skill in the art to have provided WO 252 with upper and lower outer panels as taught by WO 064 allowing the upper panel to be adhesively bonded to the second reinforcement (at 22, FIG.2) and lower outer panel to be adhesively bonded to third reinforcement (20, FIG.2) as an obvious expedient in order to facilitate manufacture of the liftgate assembly by providing the outer panel in separate, thus lighter, more manageable pieces. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of FR 3028238. 
For claim 10, WO 252 lacks the at least one local reinforcement being metallic, a feature taught by FR 238 which discloses a liftgate denoting zones mechanical stress and solving the problem by providing a metal (metallic) reinforcing element (4) overmolded locally in the stress zone. It would have been obvious to one of ordinary skill in the art to have provided the local reinforcement of WO 252 from a metallic material as taught by FR 238 as an obvious material expedient based on desired mechanical and manufacturing criteria in order to achieve the same predictable result of reinforcing. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616